                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 TONY HORTON,

         Petitioner,                                 Case No. 18-10074
                                                     Honorable Laurie J. Michelson
 v.

 CATHERINE S. BAUMAN,

         Respondent.


                                 ORDER DISMISSING CASE


       On January 8, 2018, Tony Horton filed a motion seeking an additional 30 days to file his

petition for habeas corpus. (R. 1.) On January 17, 2018, the Court issued a deficiency order

requiring Horton to first file a habeas petition and to submit either the filing fee or an application

to proceed in forma pauperis within 21 days of the order. (R. 3.) The order advised that failure to

comply could result in dismissal. (Id.) Horton subsequently submitted an application to proceed in

forma pauperis, which the Court granted on February 8, 2018. (R, 5, 6.) Horton has yet to file a

petition for a writ of habeas corpus, however, and the time for doing so pursuant to the order has

long since elapsed.

       It is well-established that a party must file a complaint to institute a civil action in federal

court. Fed. R. Civ. P. 3. And in a habeas corpus proceeding, the case commences with the filing

of an application for habeas corpus relief—the equivalent of a complaint in an ordinary civil case.

See Woodford v. Garceau, 538 U.S. 202, 208 (2003). Prior to the filing of a complaint, “an action

has not ‘commenced’ within the meaning of the Federal Rules” and the Court lacks subject matter

jurisdiction over the action. See Luna v. Ford Motor Co., No. 3:06-0658, 2007 WL 837237 *2
(M.D. Tenn. March 14, 2007) (“Prior to the filing of a complaint a court lacks subject matter

jurisdiction”).

        Accordingly, the Court DISMISSES this case for lack of jurisdiction. This dismissal is

without prejudice to Horton instituting a new civil action by filing a habeas petition under 28

U.S.C. § 2254. The Court makes no determination as to the procedural or substantive merits of

any such petition.

        SO ORDERED.

                                            s/Laurie J. Michelson
                                            LAURIE J. MICHELSON
                                            UNITED STATES DISTRICT JUDGE


Dated: October 9, 2018


       I hereby certify that a copy of the foregoing document was served upon Petitioner on this
date, October 9, 2018, by first-class U.S. mail.


                                            s/William Barkholz
                                            Case Manager




                                               2
